Citation Nr: 0900232	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to secondary service connection for a major 
depressive disorder (hereinafter, "depression").


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for both asbestosis and depression.  

The Board notes the veteran submitted recent medical evidence 
to the Board after certification of this appeal, including a 
current chest CT scan, medical discussion of the CT scan, and 
a cover letter.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2008).  
This evidence is not relevant to his current claim because it 
does not include any discussion of the sole issue in the 
asbestosis service connection claim, that is, the etiology of 
the veteran's asbestosis.  The Board finds that because the 
evidence reveals no pertinent or relevant information that 
could possibly aid him in his present claim, a remand for 
consideration by the agency of original jurisdiction (AOJ) is 
unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Also, the evidence of the diagnosis of asbestosis is 
cumulative of evidence already in the file.  See 38 C.F.R. §§ 
19.9(b)(3), 19.37(b), 20.1304(c).  In addition, nothing in 
the evidence indicates that additional records regarding 
either the asbestosis or depression should be obtained from a 
physician or facility.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board will not remand a case when doing so will 
not help the veteran; in this case, remand would only cause 
further delay in the processing of this 70-year-old veteran's 
claims, and is unnecessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




FINDINGS OF FACT

1.  The veteran's asbestosis is more likely caused by his 
extensive, 19-to-30-year post-service asbestos exposure as a 
pipefitter than by his 4-year military service with a 
military occupational specialty (MOS) as a pipefitter.

2.  The veteran's depression is not proximately due to or 
caused by a service-connected disability.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.303, 3.304.

2.  Depression is not proximately due to or caused by a 
service-connected disability.  See 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2005 gave the veteran both second- and 
third-element notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  That letter 
also gave the veteran notice of the first three parts of the 
first-element Dingess notice.  

The letter did not give the veteran notice of the principles 
underlying secondary service connection.  The Board concludes 
this was not harmful because, as the veteran demonstrated in 
his June 2006 letter, he had actual knowledge of these 
principles.  A veteran's actual knowledge of the items about 
which VA is otherwise required by law to notify him cures any 
harm in VA's failure to provide specific notice when 
accompanied by sufficient time to respond and a 
readjudication of the case.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (2007), cert. granted, 128 S. Ct. 2935 (U.S. 
June 16, 2008) (No. 07-1209); Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  The veteran's actual knowledge 
shows the adjudication is essentially fair and that the 
veteran had a meaningful opportunity to participate in the 
processing of his claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007) (noting that the adjudication is 
essentially fair if the lack of notice does not "render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim").  In 
this case, the veteran showed his actual knowledge of the 
principles underlying at least as of June 2006, after which 
the veteran submitted additional evidence and the RO 
adjudicated the case in an April 2007 Statement of the Case 
(SOC).  The Board concludes any harm was not prejudicial to 
the veteran.  See Sanders, 487 F.3d at 889; Prickett, 20 Vet. 
App. at 376-77; Dunlap, 21 Vet. App.at 118.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims which are not now associated 
with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  The 
veteran was afforded adequate medical examinations regarding 
both the asbestosis and depression claims in December 2005 to 
obtain an opinion as to whether these disabilities can be 
directly attributed to service or, in the case of depression, 
to asbestosis.  Further examination or opinion is 
unnecessary, at a minimum, there is no persuasive and 
competent evidence that the claimed disabilities may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b) (2008).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Asbestosis

The veteran contends he should be service connected for 
asbestosis resulting from in-service asbestos exposure.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated 
any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA, however, has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), which 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The DVB circular remains in 
the rating manual.  See Adjudication Procedure Manual 
Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
9. "Service Connection for Disabilities Resulting from 
Exposure to Asbestos" ("M21-1MR"); see also VAOPGCPREC 4-
00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422-
02 (2000).

Inhaling asbestos fibers can produce fibrosis and tumors.  
M21-1MR IV.ii.2.C.9.b.  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See id.  The latent period for the 
development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years between first exposure and the 
development of disease.  M21-1MR IV.ii.2.C.9.d.  Disease-
causing exposure to asbestos may be brief.  M21-1MR, 
IV.ii.2.C.9.c.  

The veteran served on board a ship for roughly 4 years where 
his MOS was as a pipefitter.  He has described working on 
pipes insulated with asbestos and describes how part of his 
work was to remove it from pipes when he worked on them.  The 
veteran worked as a pipefitter after service as well.  See 
M21-1MR IV.ii.2.C.9.f.  
In a June 9, 1987 letter, Dr. Anderson recites the veteran's 
report that he had been a pipefitter for 28 years, and that 
he had spent half that time working on new construction and 
half the time on maintenance and repair, where he removed 
asbestos from pipes.  In a September 24, 1987 letter, Dr. 
Fitzpatrick recites the veteran's report that he worked for a 
pipefitter for 28 years and that he had torn down insulation 
most days during this time.  In a December 1991 letter, Dr. 
Anderson stated the veteran worked around asbestos for 29 
years, and about 75% of that was working on new construction, 
during which insulation workers worked above and beside him, 
getting dust all over.  He stated about 25% of the work was 
in maintenance and repair, which included removing from 
asbestos from pipes, as described in the June 1987 letter.  
The December 2005 VA examination report states he was exposed 
to asbestos as a pipefitter for 30 years after service.  The 
veteran disagrees with this, and in a January 2007 letter, 
provided a history of post-service exposure as a pipefitter 
of only 19 years, from 1966-70 and 1975-1990.  In a July 2007 
letter, the veteran further amends his statement regarding 
asbestos exposure, stating that he attended classes as a 
journeyman for 4 years after service, from 1962-66, then was 
a plant supervisor from 1971-74, and held a variety of 
positions in other jobs that had no pipefitting requirements 
of him.  He stated he was, however, a pipefitter by trade.

The Board notes the varying recitations of the veteran's 
history of post-service asbestos exposure.  The two 1987 
letters and the 1991 letter reflect the veteran's history as 
given in the 2005 VA examination.  The January 2007 letter 
gives a history of only 19 years' asbestos exposure as 
compared to the 29 years of total exposure as related in the 
treatment letters.  The Board will give the veteran the 
benefit of the doubt to the extent that his post-service 
asbestos exposure is somewhere between 19 and 30 years.  See 
38 U.S.C. § 5107(b) (benefit of the doubt goes to the 
veteran).

The December 2005 VA examination states that because the 
asbestos exposure after the veteran's service was so much 
longer than his exposure in the Navy, the current level of 
disability would be due to the length of exposure as a 
civilian.  An exposure period of somewhere between 19 and 30 
years is still much longer than the 3.5 to 4 he had in 
service and thus, the exact number of years of post-service 
asbestos exposure does not change the analysis in this case.  
The Board notes that the veteran's 4-year-service and likely 
asbestos exposure still compares unfavorably to 19 years of 
post-service exposure.  The VA examiner concluded that the 
current condition of asbestosis is less likely as not caused 
by, the result of, or aggravated by military service.  

The Board notes a July 1998 letter from Dr. Fitzpatrick, 
which describes the veteran's smoking habit.  He smoked 3-4 
packs per day between the ages of 15-43, accumulating what 
the doctor called 75 "pack years" of smoking.  38 U.S.C. § 
1103 (West 2002); 38 C.F.R. § 3.300 (Service connection for 
disability based on a veteran's addiction to nicotine is 
prohibited on claims, such as the veteran's, filed after June 
9, 1998.).  The Board notes the VA examiner did not discuss 
the veteran's smoking history.

The Board has also considered the veteran's statements, as 
well as those of his in-service buddy, and notes that they 
are competent to describe their experiences; neither veteran, 
however, is shown to be a medical professional and thus 
neither is competent to offer an opinion regarding the 
etiology of this veteran's asbestosis.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Additionally, the veteran appears to 
have offered the buddy statement, the occurrence of 
asbestosis in the buddy, and the buddy's ensuing VA 
compensation as evidence that this veteran should be service-
connected and compensated.  Such a comparison is not 
probative to the analysis of this veteran's case.  As an 
initial matter, the other veteran only served with this 
veteran for 2 years and there is no detail as to his other 
in-service experience.  There is no evidence as to the other 
veteran's post-service asbestos exposure, and there is no 
evidence as to the other veteran's risk factors, such as 
smoking.  There is no evidence of the other veteran's other 
post-service details that would serve to make a comparison 
between the two veteran's relevant.  

When the evidence is equally for and against a claim the 
Board will give the veteran the benefit of the doubt; 
however, when, as here, the preponderance of the evidence is 
against a claim, that rule will not apply.  38 U.S.C. § 
5107(b); Gilbert, 1 Vet. App. at 55.  Service connection for 
asbestosis is denied.  Id.; Hickson, 12 Vet. App. at 253. 

B.  Depression

The veteran claims service connection for depression as 
secondary to asbestosis.  Service connection may also be 
established on a secondary basis for disability which is 
proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  This entails "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The veteran is currently diagnosed with major depression, 
single episode, in full remission, as reflected in the 
December 2005 VA examination.  See Allen, 7 Vet. App. at 448.  
The examiner concluded that the claimant's history of 
depression seems unrelated to the diagnosis of asbestosis at 
all and appeared to emerge on its own without external cause 
in 1993 and has not been a factor in over a decade.  In any 
event, because the veteran is not service-connected for 
asbestosis, he may not be secondarily service connected for 
depression due to asbestosis.  See id.  Thus, because the VA 
examiner concluded the veteran's single episode depression 
was in full remission and was not caused by asbestosis, and 
because there is no service-connected disability proximately 
causing or aggravating his depression, secondary service 
connection for depression is denied.  See 38 C.F.R. § 3.310; 
Allen, 7 Vet. App. at 448.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to secondary service connection for depression is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


